                            IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                               STATESVILLE DIVISION
                      CIVIL ACTION NO. 5:19-CV-00041-KDB-DCK
 DANIEL DANFORD AND                                )
 HARRY HOUTMAN, individually and on                )
 behalf of all other similarly situated            )
 individuals,                                      )
                                                   )
                  Plaintiffs,                      )
                                                   )
     v.                                            )         ORDER
                                                   )
 LOWE'S HOME CENTERS, LLC AND                      )
 LOWE'S COMPANIES INC,                             )
                                                   )
                  Defendants.                      )
                                                   )

          THIS MATTER is before the Court on the Parties’ Joint Motion for Stipulation of

Dismissal (Doc. No. 38). Pursuant to Rule 41(a)(2) of the Federal Rules of Civil Procedure and

the stipulations of the Parties as represented in the Parties’ Motion, the Stipulation of Dismissal

is GRANTED.

          It is ORDERED, ADJUDGED, AND DECREED that:

   1. Plaintiff Harry Houtman is DISMISSED from this matter without prejudice.

   2. Counts II, III, IV, and V of the First Amended Complaint (ECF No. 17) are DISMISSED

          with prejudice.

   3. Each party is to bear its own costs in this matter related to the dismissal of Plaintiff

          Houtman and Counts II–V of the First Amended Complaint, subject to any rights Plaintiff

          Houtman may have to recover such costs as the prevailing party in arbitration.

   4. Defendants’ Motion to Compel Arbitration of Plaintiff Houtman’s Claims (ECF No. 29)

          is GRANTED. This Court retains jurisdiction over such claims in the event post-
arbitration proceedings or enforcement is necessary.



                                   Signed: August 2, 2019
